Opinion of the court by
The plaintiff recovered judgment for fifteen dollars and costs against the defendant, for damages done by defendant's cattle to plaintiff's crops. Defendant appeals. Although the judge's certificate recites that fact, the record does not contain all of the evidence. Hence, it is impossible to say that the judgment is not supported by the weight thereof. (Pappe v. American Fire Ins. Company, 8 Okla. 97; Ragains v.The Geiser Manufacturing Company, 10 Okla. 544.)
Nor can we determine that the newly discovered evidence was not cumulative merely. The judgment of the lower court is affirmed, at cost of appellant.
Beauchamp, J., who presided in the court below, not sitting; Burford, C. J., absent; all the other Justices concurring. *Page 5